 



 

Exhibit 10.19

 

SECOND AMENDMENT TO EMPLOYMENT AND

NON-COMPETITION AGREEMENT

 

This Second Amendment to Employment and Non-Competition Agreement is made this
29 day of April 2016, by and between MICHAEL K. LAWLOR ("Lawlor"), and USA
TECHNOLOGIES, INC., a Pennsylvania corporation ("USA").

 

Background

 

USA and Lawlor entered into an Employment and Non-Competition Agreement dated
April 7, 2010, as amended by the First Amendment thereto dated April 27, 2012
(collectively, the "Agreement"). As more fully set forth herein, the parties
desire to amend the Agreement in certain respects.

 

Agreement

 

NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:

 

1. Amendments.

 

A.           Subparagraph (a) of Section 1. Employment of the Agreement is
hereby deleted and the following new subparagraph (a) is substituted in its
place:

 

(a)          USA shall employ Lawlor as Chief Services Officer commencing on
March 8, 2016 and continuing through June 30, 2017 (the “Employment Period”),
and Lawlor accepts such employment. Unless terminated by either party hereto
upon at least 60-days’ notice prior to the end of the original Employment Period
ending June 30, 2017, or prior to the end of any one-year extension of the
Employment Period, the Employment Period shall not be terminated and shall
automatically continue in full force and effect for consecutive one-year
periods.

 

 

 

 

B.           Subparagraph (a) of Section 2. Compensation and Benefits of the
Agreement is hereby deleted and the following new subparagraph (a) is
substituted in its place:

 

(a)          In consideration of his services rendered, USA shall pay to Lawlor,
effective as of January 1, 2016, an annual base salary of $235,000.00 per year
during the Employment Period, subject to any withholding required by law.
Lawlor’s base salary may be increased from time to time in the discretion of the
Board of Directors of USA.

 

C.           Subparagraph (b) of Section 2. Compensation and Benefits of the
Agreement is hereby deleted and the following new subparagraph (b) is
substituted in its place:

 

(b)          In addition to the base salary provided for in subparagraph (a),
Lawlor shall be eligible to receive such bonus or bonuses as the Board of
Directors of USA may, in their discretion, pay or award to Lawlor from time to
time based upon his performance and/or the performance of USA. All awards in
this regard may be made in cash or in common stock of USA.

 

During the 2016 fiscal year of the USA, Lawlor shall participate in Lawlor’s
existing management incentive plan (“2016 MIP”) as well as in the Fiscal Year
2016 Short-Term Incentive Plan (the “2016 STI Plan”) and in the Fiscal Year 2016
Long-Term Stock Incentive Plan (the “2016 LTI Stock Plan”) established for the
executive officers of the Company. The target bonuses and awards for Lawlor
under the 2016 STI Plan and the 2016 LTI Stock Plan were approved by the Board
of Directors and are referenced in the Form 8-K filed by the Company with the
Securities and Exchange Commission on March 14, 2016. The bonus to be earned by
Lawlor under the 2016 MIP shall be based upon his annual base salary in effect
as of July 1, 2015, and the bonus or award to be earned by Lawlor under the 2016
STI Plan or the 2016 LTI Stock Plan shall be based upon his annual base salary
in effect as of January 1, 2016. Notwithstanding the terms and conditions of any
such plans, the amount of any bonus or award otherwise earned by Lawlor under
the 2016 MIP, the 2016 STI Plan, or the 2016 LTI Stock Plan shall be reduced by
an amount equal to fifty percent (50%) of the bonus or award otherwise earned by
Lawlor under any such plans.

 

 Page 2 of 4 

 

 

D.           Subparagraphs (d) and (e) of Section 2. Compensation and Benefits
of the Agreement are hereby deleted.

 

2. Modification. Except as otherwise specifically set forth in Paragraph 1, the
Agreement shall not be amended or modified in any respect whatsoever and shall
continue in full force and effect.

 

3. Effective Time. The amendments to the Agreement made in Paragraph 1 hereof
shall be effective from and after the date hereof.

 

[Signature page follows]

 

 Page 3 of 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

  USA TECHNOLOGIES, INC.         By: /s/ Stephen P. Herbert     Stephen P.
Herbert,     Chief Executive Officer           Michael K. Lawlor     MICHAEL K.
LAWLOR

 

 Page 4 of 4 

